Non-Final

This office action is in response to Applicant’s RCE filed on 1/19/21.

				    Response to Applicant’s arguments

The Applicant’s arguments have been fully considered, however are not found persuasive.

				   Response to Applicant’s remarks

With respect to claim 1 on pages 11-12, the Applicant argues the Toufiqul reference does not teach sending information indicating whether acknowledgement (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed.

The Examiner respectfully disagrees with the statement, and further points to paragraph ([0350]), wherein, as noted, the format for multiple physical uplink control channels can be determined based on specific uplink control information (UCI) feedback associated with specific PDCCH/PDSCH, wherein each UCI feedback includes at least one of ACK/NACK, CQI, PMI, RI and SR. Further, as specified in paragraph ([0351]), step 2210, involves receiving multiple respective Physical Downlink Control Channels (PDCCHs) or Physical Downlink Shared Channels (PDSCHs), or both, wherein, Step 2220, involves transmitting multiple Physical Uplink Control Channels (PUCCHs) for the transmission of multiple uplink control information 

Thus, the Toufiqul reference teaches sending information indicating whether acknowledgement (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed ([350 – 351]) and ([0437]).

With respect to claim 1 on pages 12-13, the Applicant argues the Park reference does not teach sending, to the user equipment (UE), information indicating physical downlink control channel (PDCCH) monitoring occasions for each of the plurality of TRPs.

The Examiner respectfully disagrees with the statement, and initially points to paragraph ([0010]), wherein, the User Equipments monitor the PDCCH through the L1/L2 control channel using their RNTI information which is provided to them, and also receive DL scheduling 

Thus, the Park reference teaches sending, to the user equipment (UE), information indicating physical downlink control channel (PDCCH) monitoring occasions for each of the plurality of TRPs ([0008]), ([0010]), ([0052]), ([0066 – 0062]) and ([0107]).

					    35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 4-7, 9-10, 12-15, 17-18, 20-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. 2009/0238128) in view of (WO 2018/228487 – Islam, Toufiqul).

	With respect to claims 1 and 17, the Park et al. reference teaches sending, to a user equipment (UE), information indicating physical downlink control channel (PDCCH) monitoring occasions for each of the plurality of TRPs ([0010] – the User Equipments monitor the PDCCH through the L1/L2 control channel using their RNTI information which is provided to them, and 
                                                                                                                                                                                                                                                                                                            	The Park et al. reference does not teach and sending, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed.
	The Toufiqul reference teaches and sending, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed ([416] – one physical uplink control channel is allocated for transmission of all ACK/NACK bits that are associated with multiple PDCCHSs and/or PDSCHs and with one PDCCH and/or PDSCH that is associated with one or multiple codewords (CW) of PDSCH and with one CW that is associated with one or multiple codewords code blocks (CB) or code block groups (CBG) of PDSCH, wherein one CBG includes at one CB. The Examiner further points to paragraph ([417]), wherein, multiple ACK/NACK bits may be transmitted on a channel based on the PDCCHs, CWs or transport blocks associated with the specific PDCCH and code blocks or code block groups associated with the specific CB/TB and specific PDCCH. Further, the Examiner also points to paragraphs ([427]) and ([437]), wherein, there may be more than one channel allowed for transmission of all ACK/NACK feedback bits that are associated with multiple PDCCHSs and/or PDSCHs. For example, with respect to paragraph ([427]), separate PUCCH(s) are transmitted for ACK/NACK bits that are associated with different assignments. For example, a transmission resource including PDCCH1 2618A being transmitted along with PDSCH 1 2619A from a first TRP or transmission reception point and PDCCH2 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate and sending, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed into the claimed invention. 
The motivation for and sending, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed is for improved reliability ([461] – Toufiqul).
	With respect to claims 2, 10 and 18, all of the limitations of claims 1 and 9 have been addressed.
	The Park et al. reference does not teach sending, when ACK/NACK feedback across the plurality of TRPs is allowed, information indicating rules for performing ACK/NACK feedback 
	The Toufiqul reference teaches sending, when ACK/NACK feedback across the plurality of TRPs is allowed, information indicating rules for performing ACK/NACK feedback bundling for providing ACK/NACK feedback to the plurality of TRPs ([422] – there is to be an agreed upon manner of concatenating the ACK/NACK bits or feedback, such as rules or policy for how the ACK/NACK bits are combined and which bits correspond to which assignment. Further, as stated, the feedback bits concatenated or bundled may be based on at least one of the following ordering and mapping rules for arranging the ACK/NACK bits); wherein the ACK/NACK feedback across the plurality of TRPs allows a joint ACK/NACK feedback from the UE in response to data transmission from the plurality of TRPs to the UE ([445] – joint transmission options for transmitting ACK/NACK feedback bits can be done, wherein, information can be transmitted using multiple TRPs or information can be transmitted on different layers of a same PDSCH from more than one TRP).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate sending, when ACK/NACK feedback across the plurality of TRPs is allowed, information indicating rules for performing ACK/NACK feedback bundling for providing ACK/NACK feedback to the plurality of TRPs; wherein the ACK/NACK feedback across the plurality of TRPs allows a joint ACK/NACK feedback from the UE in response to data transmission from the plurality of TRPs to the UE into the claimed invention. 
The motivation for sending, when ACK/NACK feedback across the plurality of TRPs is 
With respect to claims 4 and 12, all of the limitations of claims 2 and 10 have been addressed.
	The Park et al. reference does not teach wherein the base station is a first TRP and a second TRP is a second base station, the method further comprising: receiving the joint ACK/NACK feedback from the UE in a physical uplink control channel (PUCCH) based on the rules.
	The Toufiqul reference teaches wherein the base station is a first TRP and a second TRP is a second base station, the method further comprising: receiving the joint ACK/NACK feedback from the UE in a physical uplink control channel (PUCCH) based on the rules ([553]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate wherein the base station is a first TRP and a second TRP is a second base station, the method further comprising: receiving the joint ACK/NACK feedback from the UE in a physical uplink control channel (PUCCH) based on the rules into the claimed invention. 
The motivation for wherein the base station is a first TRP and a second TRP is a second base station, the method further comprising: receiving the joint ACK/NACK feedback from the UE in a physical uplink control channel (PUCCH) based on the rules is for improved reliability ([461] – Toufiqul).

	The Park et al. reference does not teach wherein the plurality of TRPs include a first TRP and second TRP, wherein the base station is the first TRP and the second TRP is a second base station, the method further comprising: receiving multiple ACK/NACK feedback from the UE in a physical uplink control channel (PUCCH) for the first TRP independent from the second TRP.
	The Toufiqul reference teaches wherein the plurality of TRPs include a first TRP and second TRP, wherein the base station is the first TRP and the second TRP is a second base station, the method further comprising: receiving multiple ACK/NACK feedback from the UE in a physical uplink control channel (PUCCH) for the first TRP independent from the second TRP ([422]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate wherein the plurality of TRPs include a first TRP and second TRP, wherein the base station is the first TRP and the second TRP is a second base station, the method further comprising: receiving multiple ACK/NACK feedback from the UE in a physical uplink control channel (PUCCH) for the first TRP independent from the second TRP into the claimed invention. 
The motivation for wherein the plurality of TRPs include a first TRP and second TRP, wherein the base station is the first TRP and the second TRP is a second base station, the method further comprising: receiving multiple ACK/NACK feedback from the UE in a physical uplink control channel (PUCCH) for the first TRP independent from the second TRP is for improved reliability ([461] – Toufiqul).

	The Park et al. reference does not teach wherein the plurality of TRPs include a first TRP and a second TRP, and wherein the rules indicate that a joint ACK feedback is to be provided as a feedback for the first TRP and the second TRP upon successful reception of data by the UE from at least one of the first TRP or the second TRP; wherein the rules further indicate that a joint NACK feedback is to be provided as the feedback for the first TRP and the second TRP when the UE fails to successfully receive data from both the first TRP and the second TRP.
	The Toufiqul reference teaches wherein the plurality of TRPs include a first TRP and a second TRP, and wherein the rules indicate that a joint ACK feedback is to be provided as a feedback for the first TRP and the second TRP upon successful reception of data by the UE from at least one of the first TRP or the second TRP ([447]); wherein the rules further indicate that a joint NACK feedback is to be provided as the feedback for the first TRP and the second TRP when the UE fails to successfully receive data from both the first TRP and the second TRP ([505]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate wherein the plurality of TRPs include a first TRP and a second TRP, and wherein the rules indicate that a joint ACK feedback is to be provided as a feedback for the first TRP and the second TRP upon successful reception of data by the UE from at least one of the first TRP or the second TRP; wherein the rules further indicate that a joint NACK feedback is to be provided as the feedback for the first TRP and the second TRP when the UE fails to successfully receive data from both the first TRP and the second TRP into the claimed invention. 

With respect to claims 7 and 15, all of the limitations of claims 2 and 10 have been addressed.
	The Park et al. reference does not teach wherein the plurality of TRPs include a first TRP and a second TRP, and wherein the rules indicate that a joint NACK feedback is to be provided as a feedback for the first TRP and the second TRP when the UE fails to successfully receive data from at least one of the first TRP or the second TRP; wherein the rules further indicate that a joint ACK feedback is to be provided as the feedback for the first TRP and the second TRP when the UE successfully receives data from both the first TRP or the second TRP.
	The Toufiqul reference teaches wherein the plurality of TRPs include a first TRP and a second TRP, and wherein the rules indicate that a joint NACK feedback is to be provided as a feedback for the first TRP and the second TRP when the UE fails to successfully receive data from at least one of the first TRP or the second TRP ([505]); wherein the rules further indicate that a joint ACK feedback is to be provided as the feedback for the first TRP and the second TRP when the UE successfully receives data from both the first TRP or the second TRP ([522]) and ([492 – 494]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s 
The motivation for wherein the plurality of TRPs include a first TRP and a second TRP, and wherein the rules indicate that a joint NACK feedback is to be provided as a feedback for the first TRP and the second TRP when the UE fails to successfully receive data from at least one of the first TRP or the second TRP; wherein the rules further indicate that a joint ACK feedback is to be provided as the feedback for the first TRP and the second TRP when the UE successfully receives data from both the first TRP or the second TRP is for improved reliability ([461] – Toufiqul).
	With respect to claim 9, the Park et al. reference teaches a memory ([0109]); and at least one processor coupled to the memory ([0109]), and configured to: send, to a user equipment (UE), information indicating physical downlink control channel (PDCCH) monitoring occasions for each of the plurality of TRPs ([0008]), ([0010]), ([0052]), ([0054 – 0056]), ([0066 – 0062]) and ([0107]).
	The Park et al. reference does not teach and send, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed.

Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate and send, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed into the claimed invention. 
The motivation for and send, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed is for improved reliability ([461] – Toufiqul).
	With respect to claims 20 and 29, the Park et al. reference teaches receiving a first DCI from the first TRP and a second DCI from the second TRP ([0008]).
	The Park et al. reference does not teach determining that the joint ACK/NACK feedback can be provided for a ACK/NACK feedback instance associated with the first DCI and the second DCI; determining, for the ACK/NACK feedback instance, a codebook size of the joint ACK/NACK feedback based on a number of PDCCH monitoring occasions, the first DCI and the second DCI; and transmitting the joint ACK/NACK feedback having the determined codebook size in a physical uplink control channel (PUCCH) based on the rules.
	The Toufiqul reference teaches determining that the joint ACK/NACK feedback can be provided for a ACK/NACK feedback instance associated with the first DCI and the second DCI ([445]); determining, for the ACK/NACK feedback instance, a codebook size of the joint ACK/NACK feedback based on a number of PDCCH monitoring occasions, the first DCI and 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate determining that the joint ACK/NACK feedback can be provided for a ACK/NACK feedback instance associated with the first DCI and the second DCI; determining, for the ACK/NACK feedback instance, a codebook size of the joint ACK/NACK feedback based on a number of PDCCH monitoring occasions, the first DCI and the second DCI; and transmitting the joint ACK/NACK feedback having the determined codebook size in a physical uplink control channel (PUCCH) based on the rules into the claimed invention. 
The motivation for determining that the joint ACK/NACK feedback can be provided for a ACK/NACK feedback instance associated with the first DCI and the second DCI; determining, for the ACK/NACK feedback instance, a codebook size of the joint ACK/NACK feedback based on a number of PDCCH monitoring occasions, the first DCI and the second DCI; and transmitting the joint ACK/NACK feedback having the determined codebook size in a physical uplink control channel (PUCCH) based on the rules is for improved reliability ([461] – Toufiqul).
	With respect to claim 21, all of the limitations of claim 17 have been addressed.
	The Park et al. reference does not teach wherein the plurality of TRPs include a first TRP and a second TRP, the method further comprising: transmitting multiple ACK/NACK feedback in a physical uplink control channel (PUCCH) individually to the first TRP and to the second TRP.

Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate wherein the plurality of TRPs include a first TRP and a second TRP, the method further comprising: transmitting multiple ACK/NACK feedback in a physical uplink control channel (PUCCH) individually to the first TRP and to the second TRP into the claimed invention. 
The motivation for wherein the plurality of TRPs include a first TRP and a second TRP, the method further comprising: transmitting multiple ACK/NACK feedback in a physical uplink control channel (PUCCH) individually to the first TRP and to the second TRP is for improved reliability ([461] – Toufiqul).
With respect to claim 22, all of the limitations of claim 20 have been addressed.
	The Park et al. reference does not teach wherein the codebook size of the joint ACK/NACK feedback is determined based on at least one of a first DAI included in the first DCI or a second DAI included in the second DCI.
	The Toufiqul reference teaches wherein the codebook size of the joint ACK/NACK feedback is determined based on at least one of a first DAI included in the first DCI or a second DAI included in the second DCI ([203]) and ([421 – 422]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate wherein the plurality of TRPs include a first TRP and a second TRP, the method further 
The motivation for wherein the plurality of TRPs include a first TRP and a second TRP, the method further comprising: transmitting multiple ACK/NACK feedback in a physical uplink control channel (PUCCH) individually to the first TRP and to the second TRP is for improved reliability ([461] – Toufiqul).
With respect to claim 23, all of the limitations of claim17 have been addressed.
	The Park et al. reference does not teach receiving information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding DCIs, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is a joint DAI; wherein the joint DAI from a TRP in a given PDCCH monitoring occasion includes a count of PDCCH grants across the plurality of TRPs and all scheduled carriers up to the given PDCCH monitoring occasion.
	The Toufiqul reference teaches receiving information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding DCIs, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is a joint DAI ([0111]); wherein the joint DAI from a TRP in a given PDCCH monitoring occasion includes a count of PDCCH grants across the plurality of TRPs and all scheduled carriers up to the given PDCCH monitoring occasion ([0111]) and ([0154]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Yang to incorporate receiving information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding DCIs, wherein the DAI definition indicates 
The motivation for receiving information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding DCIs, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is a joint DAI; wherein the joint DAI from a TRP in a given PDCCH monitoring occasion includes a count of PDCCH grants across the plurality of TRPs and all scheduled carriers up to the given PDCCH monitoring occasion is for improved transmission efficiency ([0011] – Yang).
With respect to claim 24, all of the limitations of claim 20 have been addressed.
	The Park et al. reference does not teach wherein the rules indicate that a joint ACK feedback is to be provided for the first TRP and the second TRP upon successful reception of data by the UE from at least one of the first TRP or the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint ACK feedback when the UE successfully receives data from at least one of the first TRP or the second TRP; wherein the rules further indicate that a joint NACK feedback is to be provided for the first TRP and the second TRP when the UE fails to successfully receive data from both the first TRP and the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint NACK feedback when the UE fails to successfully receive data from both the first TRP and the second TRP.
	The Toufiqul reference teaches wherein the rules indicate that a joint ACK feedback is to be provided for the first TRP and the second TRP upon successful reception of data by the UE 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Yang to incorporate wherein the rules indicate that a joint ACK feedback is to be provided for the first TRP and the second TRP upon successful reception of data by the UE from at least one of the first TRP or the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint ACK feedback when the UE successfully receives data from at least one of the first TRP or the second TRP; wherein the rules further indicate that a joint NACK feedback is to be provided for the first TRP and the second TRP when the UE fails to successfully receive data from both the first TRP and the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint NACK feedback when the UE fails to successfully receive data from both the first TRP and the second TRP into the claimed invention. 
The motivation for wherein the rules indicate that a joint ACK feedback is to be provided for the first TRP and the second TRP upon successful reception of data by the UE from at least one of the first TRP or the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint ACK feedback when the UE successfully receives data from at 
With respect to claim 25, all of the limitations of claim 20 have been addressed.
	The Park et al. reference does not teach wherein the rules indicate that a joint NACK feedback is to be provided for the first TRP and the second TRP when the UE fails to successfully receive data from at least one of the first TRP or the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint NACK feedback when the UE fails to successfully receive data from at least one of the first TRP or the second TRP; wherein the rules further indicate that a joint ACK feedback is to be provided for the first TRP and the second TRP when the UE successfully receives data from both the first TRP or the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint ACK feedback when the UE successfully receives data from both the first TRP and the second TRP.
	The Toufiqul reference teaches wherein the rules indicate that a joint NACK feedback is to be provided for the first TRP and the second TRP when the UE fails to successfully receive data from at least one of the first TRP or the second TRP ([416]), and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint NACK feedback when the UE fails to successfully receive data from at least one of the first TRP or the second TRP ([505]); wherein the rules further indicate that a joint ACK feedback is to be provided for the first TRP 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Yang to incorporate wherein the rules indicate that a joint ACK feedback is to be provided for the first TRP and the second TRP upon successful reception of data by the UE from at least one of the first TRP or the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint ACK feedback when the UE successfully receives data from at least one of the first TRP or the second TRP; wherein the rules further indicate that a joint NACK feedback is to be provided for the first TRP and the second TRP when the UE fails to successfully receive data from both the first TRP and the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint NACK feedback when the UE fails to successfully receive data from both the first TRP and the second TRP into the claimed invention. 
The motivation for wherein the rules indicate that a joint ACK feedback is to be provided for the first TRP and the second TRP upon successful reception of data by the UE from at least one of the first TRP or the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint ACK feedback when the UE successfully receives data from at least one of the first TRP or the second TRP; wherein the rules further indicate that a joint NACK feedback is to be provided for the first TRP and the second TRP when the UE fails to successfully receive data from both the first TRP and the second TRP, and wherein the joint ACK/NACK feedback transmitted based on the rules is the joint NACK feedback when the UE 
With respect to claim 26, the Park et al. reference teaches a memory ([0109]); and at least one processor coupled to the memory ([0109]), and configured to: receive information indicating physical downlink control channel (PDCCH) monitoring occasions for each of a plurality of transmission reception points (TRPs) ([0008]), ([0010]), ([0052]), ([0054 – 0056]), ([0066 – 0062]) and ([0107]).
	The Park et al. reference does not teach and receive information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed.
	The Toufiqul reference teaches and receive information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed ([416]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate and receive information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed into the claimed invention. 
The motivation for and receive information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed is for improved reliability ([461] – Toufiqul).
	With respect to claim 27, all of the limitations of claim 2have been addressed.

	The Toufiqul reference teaches receive, when ACK/NACK feedback across the plurality of TRPs is allowed, information indicating rules for performing ACK/NACK feedback bundling for providing ACK/NACK feedback to the plurality of TRPs ([422]); wherein the ACK/NACK feedback across the plurality of TRPs allows a joint ACK/NACK feedback from the UE in response to data transmission from the plurality of TRPs to the UE ([445]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Toufiqul to incorporate sending, when ACK/NACK feedback across the plurality of TRPs is allowed, information indicating rules for performing ACK/NACK feedback bundling for providing ACK/NACK feedback to the plurality of TRPs; wherein the ACK/NACK feedback across the plurality of TRPs allows a joint ACK/NACK feedback from the UE in response to data transmission from the plurality of TRPs to the UE into the claimed invention. 
The motivation for sending, when ACK/NACK feedback across the plurality of TRPs is allowed, information indicating rules for performing ACK/NACK feedback bundling for providing ACK/NACK feedback to the plurality of TRPs; wherein the ACK/NACK feedback across the plurality of TRPs allows a joint ACK/NACK feedback from the UE in response to data transmission from the plurality of TRPs to the UE is for improved reliability ([461] – Toufiqul).
s 3, 8, 11, 16, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. 2009/0238128) in view of (WO 2018/228487 – Islam, Toufiqul) and further in view of Yang (U.S. Pub. No. 2018/0027537).

	With respect to claims 3, 8, 11 and 16, all of the limitations of claims 1 and 9 have been addressed.
	The Park et al. reference does not teach sending information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding PDCCH transmissions, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is an independent DAI; wherein the independent DAI from a TRP in a given PDCCH monitoring occasion includes a count of PDCCH grants from the TRP across all scheduled carriers up to the given PDCCH monitoring occasion.
	The Toufiqul reference teaches sending information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding PDCCH transmissions, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is an independent DAI ([0111]); wherein the independent DAI from a TRP in a given PDCCH monitoring occasion includes a count of PDCCH grants from the TRP across all scheduled carriers up to the given PDCCH monitoring occasion ([0111]) and ([0154]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Yang to incorporate sending information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding PDCCH transmissions, wherein the DAI 
The motivation for sending information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding PDCCH transmissions, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is an independent DAI; wherein the independent DAI from a TRP in a given PDCCH monitoring occasion includes a count of PDCCH grants from the TRP across all scheduled carriers up to the given PDCCH monitoring occasion is for improved transmission efficiency ([0011] – Yang).
	With respect to claims 19 and 28, all of the limitations of claims 17 and 27 have been addressed.
	The Park et al. reference does not teach receive information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding PDCCH transmissions, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is an independent DAI; wherein the independent DAI from a TRP in a given PDCCH monitoring occasion includes a count of PDCCH grants from the TRP across all scheduled carriers up to the given PDCCH monitoring occasion.
	The Toufiqul reference teaches receive information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding PDCCH transmissions, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is an independent DAI ([0111]); wherein the 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Yang to incorporate receive information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding PDCCH transmissions, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is an independent DAI; wherein the independent DAI from a TRP in a given PDCCH monitoring occasion includes a count of PDCCH grants from the TRP across all scheduled carriers up to the given PDCCH monitoring occasion into the claimed invention. 
The motivation for receive information indicating a downlink assignment index (DAI) definition for interpreting DAIs transmitted by the plurality of TRPs in corresponding PDCCH transmissions, wherein the DAI definition indicates whether each of the DAIs transmitted by the plurality of TRPs is an independent DAI; wherein the independent DAI from a TRP in a given PDCCH monitoring occasion includes a count of PDCCH grants from the TRP across all scheduled carriers up to the given PDCCH monitoring occasion is for improved transmission efficiency ([0011] – Yang).
      Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri  from 8:30 A.M. to 5:30 P.M.
Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
     EA
              3/18/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112